Exhibit99.2 Execution Version AGREEMENT AND PLAN OF MERGER Among MCJUNKIN CORPORATION, MCJ HOLDING CORPORATION And HG ACQUISITION CORP. Dated as of December4, 2006 TABLE OF CONTENTS Page ARTICLE I The Merger; Closing; Effective Time 1.1. The Merger 2 1.2. Closing 2 1.3. Effective Time 3 ARTICLE II Articles of Incorporation and By-Laws of the Surviving Corporation 2.1. The Articles of Incorporation 3 2.2. The By-Laws 3 ARTICLE III Officers and Directors of the Surviving Corporation 3.1. Directors 3 3.2. Officers 3 ARTICLE IV Effect of the Merger on Capital Stock; Exchange of Certificates 4.1. Effect on Capital Stock 4 (a)Merger Consideration 4 (b)Cancellation of Excluded Shares 6 (c)Merger Sub 6 4.2. Exchange of Certificates 6 (a)Exchange Procedures 6 (b)Transfers 7 (c)Lost, Stolen or Destroyed Certificates 7 (d)Appraisal Rights 7 (e)Withholding Rights 8 ARTICLE V Representations and Warranties 5.1. Representations and Warranties of the Company 8 (a)Organization, Good Standing and Qualification 8 (b)Capital Structure 10 (c)Corporate Authority; Approval and Fairness 11 (d)Governmental Filings; No Violations; Certain Contracts 12 (e)Financial Statements 13 (f)Absence of Certain Changes 14 (g)Litigation and Liabilities 16 (h)Employee Benefits 17 (i)Compliance with Laws; Licenses 19 (j)Material Contracts and Government Contracts 19 (k)Real Property 21 (l)Takeover Statutes 22 (m)Environmental Matters 22 (n)Taxes 23 (o)Labor Matters 24 (p)Insurance 25 (q)Affiliated Transactions 25 (r)Product Warranty and Product Liability 25 (s)Customers and Suppliers 26 (t)Purchase and Sale Agreements 26 (u)Brokers and Finders 26 5.2. Representations and Warranties of Parent and Merger Sub 27 (a)Organization, Good Standing and Qualification 27 (b)Corporate Authority 27 (c)Governmental Filings; No Violations; Etc. 27 (d)Litigation 28 (e)Financing 28 (f)Capitalization of Merger Sub and Parent 29 (g)Business of Parent and Merger Sub 30 (h)Holdco 30 5.3. Assets of Holdco, Parent and Merger Sub 30 ARTICLE VI Covenants 6.1. Interim Operations 30 6.2. Acquisition Proposals 34 (a)No Solicitation or Negotiation 34 (b)Definitions 35 (c)No Change in Recommendation or Alternative Acquisition Agreement 36 (d)Existing Discussions 37 (e)Notice 37 6.3. Information Supplied 37 6.4. Shareholders Meeting 37 6.5. Other Actions; Notification 38 (a)Cooperation 38 (b)Information 38 (c)Status 39 6.6. Access and Reports 39 6.7. Publicity 39 6.8. Investigations and Actions 39 6.9. Expenses 40 6.10. Indemnification; Directors’ and Officers’ Insurance 40 6.11. Takeover Statutes 42 6.12. Financing 42 6.13. Non-Core Assets 44 ARTICLE VII Conditions 7.1. Conditions to Each Party’s Obligation to Effect the Merger 45 (a)Shareholder Approval 45 (b)HSR Waiting Period 45 (c)Litigation 45 7.2. Conditions to Obligations of Parent and Merger Sub 45 (a)Representations and Warranties 45 (b)Performance of Obligations of the Company 46 (c)No Restraints 46 (d)Consents Under Agreements 46 (e)Financing 46 (f)Material Adverse Effect 46 (g)Pay-Off Letters 47 (h)Other Agreements 47 (i)McApple Restructuring 47 (j)Continuing Shareholders 47 (k)Dissenting Shareholders 47 (l)Withholding Certificate 47 (m)PrimeEnergy Resignation 47 7.3. Conditions to Obligation of the Company 47 (a)Representations and Warranties 47 (b)Performance of Obligations of Parent and Merger Sub 48 (c)Aggregate Closing Funded Debt 48 ARTICLE VIII Termination 8.1. Termination by Mutual Consent 48 8.2. Termination by Either the Company or Parent 48 8.3. Termination by the Company 49 8.4. Termination by Parent 49 8.5. Effect of Termination and Abandonment 50 8.6. Tender Offer 51 ARTICLE IX Miscellaneous and General 9.1. Survival 52 9.2. Modification or Amendment 52 9.3. Waiver of Conditions 52 9.4. Counterparts 52 9.5. GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL; SPECIFIC PERFORMANCE 52 9.6. Notices 54 9.7. Entire Agreement 55 9.8. No Third Party Beneficiaries 55 9.9. Obligations of Parent and of the Company 56 9.10. Transfer Taxes 56 9.11. Definitions 56 9.12. Severability 56 9.13. Interpretation; Construction. 56 9.14. Assignment 57 AGREEMENT AND PLAN OF MERGER AGREEMENT
